                          Case 20-12168-CSS                Doc 12       Filed 09/14/20          Page 1 of 20




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                      Chapter 11

             TOWN SPORTS INTERNATIONAL LLC., et Case No. 20-12168 (CSS)
             al.,1
                                                (Joint Administration Requested)

                                          Debtors.


                                DECLARATION OF PHILLIP JUHAN IN SUPPORT
                             OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

                           I, Phillip Juhan, hereby declare under penalty of perjury that the following is true

         and correct:

                           1.        I am the Chief Financial Officer of Town Sports International LLC (“TSI”)

         and certain of its subsidiaries and affiliates that have filed voluntary petitions before this Court

         (each a “Debtor” and, collectively, the “Debtors”). I served in multiple roles including as Vice

         President of Business Operations for the Debtors since August 13, 2018. From 2002 to 2014, I

         worked in the Investment Banking Divisions of Prudential Financial and the Bank of Montreal,

         where I led consumer focused research within the Financial Services (Real Estate, Gaming and

         Lodging) and Consumer (Broadlines Retail and Restaurants) sectors. Since 2014, I served as

         Founder and President of B.L.K. LLC, a restaurant operating company, and as Founder and

         General Partner of Simple PropCo LLC, a Georgia-based real estate holding company.




         1
                    The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The
         mailing address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due
         to the large number of debtors in these cases, for which the Debtors have requested joint administration, a complete
         list of the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided
         herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
         noticing agent at http://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the
         Debtors.
26980965.8
                         Case 20-12168-CSS              Doc 12        Filed 09/14/20        Page 2 of 20




                          2.       On the date hereof (the “Petition Date”), the Debtors filed voluntary

         petitions with the Court for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.

         §§ 101–1532 (the “Bankruptcy Code”). The Debtors intend to operate their business and manage

         their properties as debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy

         Code.

                          3.       Each of the Debtors are direct or indirect subsidiaries of Town Sports

         International Holdings, Inc. (“Holdings Inc.”), which is publicly-traded holding company. The

         Debtors in these cases are a subset of the Company that collectively are referred to as the “restricted

         entities” – as their assets have been pledged as collateral to the Prepetition Lenders under the

         Prepetition Credit Agreement (as defined herein).2 The remainder of the subsidiaries of Holdings

         Inc., which include eight fitness centers, three real estate holding companies, as well as a laundry

         facility located in Elmsford, New York (collectively, the “Unrestricted Group”) are not obligors

         or guarantors under the Prepetition Credit Agreement. Neither Holdings Inc. nor any member of

         the Unrestricted Group are Debtors in these cases, nor is it anticipated that they will be filing

         bankruptcy petitions. Holdings Inc. and all of its Debtor and non-debtor subsidiaries, collectively,

         are defined herein as the “Company.”

                          4.       I submit this declaration (this “Declaration”) to assist the Court and parties-

         in-interest in gaining an understanding of the circumstances that led to the commencement of these

         chapter 11 cases (collectively, the “Chapter 11 Cases”), and in support of the Debtors’ petitions

         and motions requesting various forms of “first day” relief (collectively, the “First Day Motions”),


         2
           Debtor Town Sports International, Inc. owns a wholly-owned subsidiary, Town Sports AG (“TS AG”), through
         which the Company operates three New York Sports Clubs located in Switzerland. The assets of TS AG are not
         pledged to the Prepetition Lenders, and TS AG is not a Debtor, but Town Sports International, Inc.’s equity interest
         in TS AG is pledged to the Prepetition Lenders. Additionally, TSI owns 60% of the outstanding units in a joint
         venture, TSI-TOH Holdco, LLC (“TSI-TOH”), which joint venture operated two clubs located in New York prior to
         the Petition Date. The assets of TSI-TOH are not pledged to the Prepetition Lenders, and TSI-TOH and its subsidiaries
         are not Debtors, but TSI’s membership interest in TSI-TOH is pledged to the Prepetition Lenders.
26980965.8

                                                                  2
                       Case 20-12168-CSS           Doc 12       Filed 09/14/20   Page 3 of 20




         which have been filed to minimize the adverse effects of filing for chapter 11 protection and

         enhance the Debtors’ ability to maximize value for the benefit of their estates and creditors.

                        5.      If called as a witness, I could and would competently testify to the matters

         set forth herein based on my personal knowledge. In my capacity with the Debtors, I am familiar

         with the Debtors’ day-to-day operations, business affairs, financial condition, and books and

         records. The facts set forth in this Declaration are based on my service with the Debtors, my

         review of the Debtors’ books and records and other relevant documents, and my review of

         information compiled and communicated to me by other employees of the Debtors and the

         Debtors’ professional advisors.

                        6.      Prior to the commencement of the Chapter 11 Cases I, among other things,

         (i) reviewed and discussed the Debtors’ strategy regarding the development of potential

         restructuring and sale alternatives; (ii) supervised the preparation of the documentation needed to

         implement the restructuring initiatives contemplated during the Chapter 11 Cases; and

         (iii) consulted on a regular basis with the Debtors’ other senior management members and outside

         advisors with respect to the foregoing.

                        7.      This Declaration provides an overview of the Company’s business and

         corporate history, as well as a discussion of the events that compelled the commencement of the

         Chapter 11 Cases, a description of the Company’s capital structure, its strategy to maximize the

         value of the business, and the efforts to obtain debtor-in-possession financing. The Declaration

         also affirms and incorporates the facts that support the relief requested in the First Day Motions.

    A.       Introduction


                        8.      As explained in detail below, as a result of the COVID-19 pandemic, all of

         the Debtors’ clubs were forced to close in March 2020. The COVID-19 pandemic put an

26980965.8

                                                            3
                       Case 20-12168-CSS          Doc 12       Filed 09/14/20   Page 4 of 20




         immediate halt to the Debtors’ business, leaving the Debtors without a source of revenue to fund

         operations. COVID-19 has hit the health club industry particularly hard, and the industry has seen

         many closures and bankruptcy filings, including of some the largest national health clubs.

                        9.      With most clubs closed for the past four to five months, the Debtors

         remained cautiously optimistic for a reopening strategy. However, with recent “spikes” in COVID

         cases, many states have delayed the Company’s ability to reopen clubs and our reopening plan has

         taken longer than anticipated. Similarly, members are justifiably adhering to social distancing

         guidelines, and many remain cautious about and re-entering health clubs. The Debtors have

         focused on identifying the steps necessary to transform their business in light of these

         unprecedented challenges.

                        10.     These measures include, first and foremost, measures to ensure the Debtors’

         clubs meet all health and safety guidelines and are safe for the Company’s members and

         employees. The Company prepared and is executing upon a comprehensive COVID-19 Exposure

         Control Plan (the “COVID Plan”) in connection with its ongoing operations. The COVID Plan

         outlines specific guidelines and mitigating measures including, but not limited to, health and safety

         procedures regarding strict physical social distancing, personal protective equipment, increased

         cleaning and disinfecting safeguards in accordance with the guidelines of OSHA, the CDC, and

         state and local public health agencies.       Additional measures include modifying activities,

         restricting programs, adjusting hours of operation, travel restrictions, telecommuting opportunities

         and virtual communication platforms. In order to implement the COVID Plan, the Company has

         incurred and will continue to incur significant costs related to increased training, more

         comprehensive cleaning, disinfecting, and health screening protocols, and enhanced facilities

         maintenance. As the circumstances of this global health pandemic continue to evolve, the


26980965.8

                                                           4
                       Case 20-12168-CSS         Doc 12       Filed 09/14/20    Page 5 of 20




         Company continues to evaluate the COVID Plan to ensure that it meets the health and safety needs

         of members and employees.

                        11.     In addition, the Debtors have taken necessary actions to right-size their

         balance sheet and, with the assistance of real estate advisors, re-assess their real estate and club

         footprint as part of their overall strategic plan. It is the Debtors’ goal to use the tools of the

         Bankruptcy Code to restructure financially, a process that is necessary to reflect the new reality

         and headwinds that face health clubs generally, such as those that the Company operates, and to

         place the company on strong footing to safely and successfully resume business consistent with

         the COVID Plan and the mandates of state and local governments. As the focus on exercise and

         overall healthy lifestyles continue to impact the health club industry, the Company believes that it

         is well positioned to benefit from these dynamics as a large operator with recognized brand names,

         leading regional market shares and an established operating history.

                        12.     At the same time, with limited revenues for several months, the Debtors’

         liquidity is severely limited. The Debtors, therefore, have been in close communications and

         discussions with an ad hoc group of senior term loan lenders (the “Term Lender Group”). The

         Debtors intend to utilize the chapter 11 process to enhance liquidity through debtor-in-possession

         financing to allow for a successful re-opening and restructuring process.

                        13.     As of the Petition Date, the Debtors have reopened approximately 95 of

         their facilities. As the Debtors continue the reopening process, they believe these chapter 11 cases

         are critical in our reopening plans. Access to DIP financing and further liquidity will allow for

         continued compliance with the COVID Plan and public health guidelines so members and

         employees can remain safe and confident as they return to the Debtors’ clubs.




26980965.8

                                                          5
                               Case 20-12168-CSS          Doc 12       Filed 09/14/20   Page 6 of 20




    B.          Overview of the Company

                   i.    Company History and Corporate Structure

                               14.       The Company is a leading owner and operator of fitness clubs in the United

         States, particularly in the Northeast and Mid-Atlantic regions. As of December 31, 2019, the

         Company, through its subsidiaries,3 operated 186 fitness clubs under various brand names,

         collectively serving approximately 605,000 members as of December 31, 2019.

                               15.       The Company’s clubs and brands, as of December 31, 2019, are as listed

         below:

             Brand                                                                                  Count
             New York Sports Clubs                                                                     99
             Boston Sports Clubs                                                                       31
             Washington Sports Clubs                                                                    9
             Philadelphia Sports Clubs                                                                  5
             Lucille Roberts                                                                           16
             Total Woman Gym and Spa                                                                   11
             Palm Beach Sports Clubs                                                                    3
             Christi’s Fitness                                                                          1
             Around the Clock Fitness                                                                   6
             LIV Fitness                                                                                2
             New York Sports Clubs – Switzerland                                                        3
                                                                                                     186
                               16.       Prior to the termination of all non-executive employees as a result of the

         closure of the Debtors’ clubs in mid-March, 2020, which is discussed in further detail below, the

         Debtors employed, in the aggregate, approximately 9,200 employees. Approximately 1,900

         employees worked on a full-time basis, while the remainder work on a part-time basis. A subset

         of executive employees have continued to work for the Debtors throughout the year. The Debtors’

         employees are not covered by a collective bargaining agreement.


         3
          A chart detailing the organizational structure of the Debtors as of the Petition Date is attached hereto as
         Exhibit A.


26980965.8

                                                                   6
                       Case 20-12168-CSS          Doc 12       Filed 09/14/20   Page 7 of 20




                        17.     Since incorporating in 1973, the Company has developed and refined its

         club formats, which has allowed the Company to cost-effectively construct and efficiently operate

         fitness clubs in the different real estate environments in which it operates. The Company operates

         clubs under localized brand names that seek to create an image and atmosphere consistent with the

         local community and to foster recognition as a local network of quality fitness clubs rather than a

         national chain. Clubs are located in urban or suburban areas, and are opened in clusters close to

         transportation hubs or office or retail centers, for maximum convenience to the Company’s

         customers by offering target members the convenience of multiple locations close to where they

         live and work, reciprocal use privileges, and standardized facilities and services. The Company’s

         members include a wide age demographic covering the student market to the active mature market.

                        18.     Clubs typically have an open fitness area to accommodate cardiovascular

         and strength-training equipment, as well as special purpose rooms for group fitness classes and

         other exercise programs. The Company seeks to provide a broad array of high-quality exercise

         programs and equipment that are popular and effective, promoting a quality exercise experience

         for members. When developing clubs, the Company carefully examines the potential membership

         base and the likely demand for supplemental, multi-recreational offerings such as swimming,

         basketball, children’s programs, tennis or squash and, provided suitable real estate is available,

         will add one or more of these offerings to the fitness-only format. For example, a multi-recreational

         club in a family market may include Sports Clubs for Kids programs, which can include swim

         lessons and sports camps for children. The Company’s fitness-only clubs average approximately

         19,000 square feet, while multi-recreational clubs average approximately 40,000 square feet.




26980965.8

                                                           7
                       Case 20-12168-CSS          Doc 12       Filed 09/14/20   Page 8 of 20




    C.       The Prepetition Capital Structure

                        19.     On November 15, 2013, TSI and TSI Holdings II, LLC (“Holdings II”)

         entered into that certain credit agreement with Deutsche Bank AG New York Branch (“DB”) as

         administrative agent, Keybank National Association, as syndication agent, and the other

         participating lenders thereunder (the “Prepetition Lenders” and such agreement, the “Prepetition

         Credit Agreement”). The Prepetition Credit Agreement provided the Debtors with a $370 million

         senior secured credit facility (the “Senior Credit Facility”). The Senior Credit Facility consists

         of a $325 million term loan facility, maturing on November 15, 2020 (the “Term Loan Facility”)

         and a $15 million revolving loan facility that matured on August 14, 2020 (the “Revolving Loan

         Facility”). The borrowings under the Senior Credit Facility are guaranteed and secured by assets

         and pledges of capital stock by Holdings II, TSI, and, subject to certain customary exceptions, the

         wholly-owned domestic subsidiaries of TSI (collectively, the “Collateral”).

                        20.     As of the Petition Date, the outstanding balances owed to the Prepetition

         Lenders under the Prepetition Credit Agreement was approximately $167.5 million, inclusive of

         accrued and unpaid interest (all such amounts, the “Prepetition Loan Obligations”).

                        21.     As a fitness club operator, the Debtors have certain obligations in respect of

         their leased facilities. In addition, the Debtors’ books and records list approximately $74 million

         in outstanding trade liabilities and other unsecured obligations.

                        22.     In the ordinary course of business, the Debtors engage in routine business

         relationships with each other (the “Intercompany Transactions”) related to, inter alia, the

         collection of membership revenues and other credit card receivables and payment of expenses,

         which may result in intercompany receivables and payables (the “Intercompany Balances”). At

         any given time there may be Intercompany Balances owing by one Debtor to another Debtor. Such


26980965.8

                                                           8
                       Case 20-12168-CSS         Doc 12       Filed 09/14/20   Page 9 of 20




         Intercompany Transactions are typically conducted pursuant to intercompany trade arrangements

         and joint use of certain shared service platforms, among others. The structure of the Cash

         Management System routes most ordinary course payments through Debtor Town Sports

         International, LLC, which remits payments on behalf of its affiliates. Debtors Town Sports

         International, LLC and TSI Cash Management, LLC are entitled to reimbursement from its various

         subsidiaries pursuant to the terms of that certain Amended and Restated Management and Treasury

         Services Agreement, dated as of January 1, 2018 (the “Services Agreement”). Under the Services

         Agreement, Town Sports International, LLC and TSI Cash Management, LLC provide various

         treasury, management, legal, tax, billing and payment, advertising, and purchasing services,

         among other services as enumerated in the Services Agreement, to the various other Debtor

         subsidiaries. In exchange for the services provided under the Services Agreement, TSI is entitled

         to receive reimbursement of the costs of services provided, plus an annual fee of 3% of the various

         subsidiaries’ gross revenue.

                        23.    The Debtors provide treasury, management, legal, tax, billing and payment,

         advertising, and purchasing services to the Unrestricted Group pursuant to that certain Amended

         and Restated Management Services Agreement dated as of May 25, 2017 (the “Unrestricted

         Group Services Agreement”). Pursuant to the Unrestricted Group Services Agreement, in

         consideration for the services they receive, the members of the Unrestricted Group reimburse the

         Debtors for all costs of services rendered on an annual basis, plus all expenses incurred on behalf

         of the Unrestricted Group. The Debtors believe that the Unrestricted Group has satisfied its

         obligations for the costs of services rendered through December 31, 2019.




26980965.8

                                                          9
                       Case 20-12168-CSS          Doc 12     Filed 09/14/20   Page 10 of 20




    D.       Circumstances Leading to the Commencement of The Chapter 11 Cases

               i.   The COVID-19 Pandemic

                        24.     On March 16, 2020, the Company was required to close approximately 95%

         of its clubs pursuant to the exercise of emergency executive authority invoked by state and local

         governments in order to combat the spread of the COVID-19 pandemic. By the end of March, the

         Company’s remaining clubs in Florida were mandated to close as well.

                        25.     As of the end of March, substantially all of Debtors’ operations were

         hibernated, and monthly membership revenues were suspended effective May 1, 2020,

         notwithstanding the temporary closure provisions set forth in the Debtors’ various membership

         agreements. In short, the Debtors have not generated any material operating revenues for nearly

         five months, and have only begun to generate operating revenues as of September 1 in connection

         with the reopening of the majority of their facilities.

                        26.     As the Debtors’ operations ceased and monthly membership revenues were

         suspended, the Debtors took immediate steps to reduce operating costs and to conserve cash. On

         March 13, 2020, the Debtors borrowed $12.5 million from the 2013 Revolving Loan Facility and

         have continued to actively manage cash flow on a daily basis. Upon closure of the clubs, the

         Company informed all non-executive employees working at clubs that their employment with the

         Company had been terminated with immediate effect. Additionally, with the assistance of their

         advisors, the Debtors engaged in conversations with landlords to discuss rent relief during this

         challenging period.

              ii.   Prepetition Restructuring Efforts

                        27.     In light of the unprecedented economic circumstances in which the Debtors

         found themselves, the liquidity challenges as well as the impending maturity of the Prepetition

26980965.8

                                                           10
                       Case 20-12168-CSS         Doc 12     Filed 09/14/20     Page 11 of 20




         Loan Obligations, the Company has spent a significant amount of time engaged in a process of

         soliciting interest in a refinancing of the Company’s secured indebtedness or a sale of substantially

         all of the Company’s assets, and in fact, notwithstanding the current environment, the Debtors

         have generated interest in a going-concern sale for their businesses from two separate groups of

         Prepetition Lenders.

                        28.     The first proposal is an $80 million debtor-in-possession facility (the

         “KLIM DIP”) from Kennedy Lewis Investment Management, LLC and/or one or more of its

         designated affiliates and/or related funds or accounts (“KLIM”). KLIM owns over 45% of the

         total amount of debt owed by the Debtors under the Prepetition Credit Agreement, making it the

         largest individual holder of prepetition secured debt.    The Debtors believe that the KLIM DIP

         provides sufficient, up-front capital to satisfy administrative expenses through a marketing process

         for the sale of the Debtors’ assets under section 363, as well as certain cure costs related to the

         closing of such sale. The KLIM DIP, however, is conditioned on a consensual priming of the

         Debtors’ prepetition secured debt, which requires consent from a majority of the holders (the

         “Required Lenders”) of debt owed by the Debtors under the Prepetition Credit Agreement. The

         KLIM DIP does not currently have support by the Required Lenders and, as a result, is not

         actionable.

                        29.     The second proposal is for a $17.5 million debtor-in-possession facility tied

         to a credit bid that provides for an additional $47.5 million of financing for the business post-exit

         (the “Tacit/Ad Hoc Group Proposal”) and was submitted jointly with third party Tacit Capital

         (“Tacit”) via an ad hoc group of certain Prepetition Lenders (the “Ad Hoc Lender Group”) who

         have indicated they own over a majority of the total amount owed by the Debtors under the

         Prepetition Credit Agreement. The Tacit/Ad Hoc Group Proposal is similarly premised on a


26980965.8

                                                          11
                      Case 20-12168-CSS         Doc 12     Filed 09/14/20     Page 12 of 20




         priming of the Debtors’ Prepetition Lenders as well as a commitment by the Required Lenders to

         credit bid their debt. The Ad Hoc Lender Group submits that the Tacit/Ad Hoc Group Proposal is

         supported by the Required Lenders.

                        30.    The Debtors recognize that securing financing together with a fully

         committed stalking horse bid from its Prepetition Lenders to acquire substantially all of the

         Debtors’ assets is a crucial step in ensuring the ultimate success of these cases and providing

         benefit to the Debtors’ members, employees, and other stakeholders. A stalking horse bid from

         either group would come via credit bid, which must be directed by Required Lenders under the

         terms of the Prepetition Credit Agreement. The Debtors believe that the KLIM proposal is in the

         best interest of the Debtors, employees, members and other stakeholders, as it will provide the

         Debtors with more substantial and immediate liquidity to administer these cases, recover,

         rehabilitate, and grow stronger in the shadow of the COVID-19 pandemic, if the Debtors can obtain

         Required Lender consent. Notably, the KLIM proposal provides for the potential assumption and

         assignment of 94 of the Debtors’ prepetition leases (depending on the results of negotiations of

         lease concessions with the applicable landlords), a greater number than what is currently

         contemplated by the Tacit/Ad Hoc Group Proposal, and as such would benefit a larger number of

         the Debtors’ landlord creditors and employees. The KLIM proposal, however, does not provide

         for a recovery acceptable to the Ad Hoc Group, which prefers the Tacit/Ad Hoc Group Proposal.

         The Debtors believe the Tacit/Ad Hoc Group Proposal may be actionable, subject to proof of

         adequate financing, but are concerned the “headline” price associated with the credit bid condition

         could discourage participation in an active bidding process.

                        31.    Since receiving the financing proposals, the Debtors have encouraged

         discussions between the parties in an effort to drive to consensus on a DIP and sale process


26980965.8

                                                         12
                      Case 20-12168-CSS          Doc 12     Filed 09/14/20      Page 13 of 20




         structure. And while the Debtors are encouraged by the positive sign of having two suitors willing

         to invest in the Debtors on a going-concern basis, the Debtors need the Required Lender consent

         for a consensual priming DIP.

                        32.     Given the financial pressures on the Debtors’ operations and diminishing

         liquidity, the Debtors determined it necessary to initiate the chapter 11 process while discussions

         regarding the DIP funding and stalking horse terms remain ongoing. In the meantime, the Debtors

         propose to use Cash Collateral at the outset of these cases for purposes of satisfying only their

         most urgent postpetition obligations to creditors. Although the Debtors have not yet obtained

         consent of the Required Lenders for the use of Cash Collateral, they believe that the use of Cash

         Collateral is essential to bridge to a hearing on approval of an acceptable DIP financing facility,

         and will continue to negotiate prior to a hearing on this motion.

                        33.     To ensure to all participants that these discussions will proceed fairly and

         in a manner that ensures the best interest of the estates remain paramount, the Debtors have

         established a special committee of the board, appointed two new, independent directors, and

         delegated to them the power and authority to, among other things, review, evaluate and negotiate

         the terms of financing transactions or strategic alternatives for the Debtors. The Debtors expect

         that given the board members’ substantial experience in this area, they will be able to act quickly

         and decisively and help drive a resolution here that will clear the path for an efficient and value-

         maximizing marketing and auction process.

    E.       Objectives for Chapter 11

                        34.     Unfortunately, due to the challenges discussed herein, the Company has

         been unable to service its senior secured debt obligations in the ordinary course and is facing near-

         term liquidity issues. The Debtors have generated effectively no material revenue since the spring


26980965.8

                                                          13
                      Case 20-12168-CSS          Doc 12     Filed 09/14/20     Page 14 of 20




         of 2020, but will need the influx of capital to maintain operations and transition back to normal

         operations as clubs have only recently been permitted by the various state and local municipalities

         to reopen. To address these challenges, and in an effort to maximize value for the benefit of their

         creditors and other stakeholders, the Company and their professional advisors, after considering

         all available strategic options, determined that the best course to maximize value was to initiate

         the Chapter 11 Cases with the goal of (i) preserving the Debtors’ assets through the consummation

         of an asset-maximizing transaction and (ii) minimizing estate obligations to the extent possible.

                        35.     In addition to negotiating the DIP Facility to provide a source of critical

         operating funds, to avoid incurring any unnecessary administrative expenses with respect to certain

         facilities where the Debtors are no longer operating and retain no assets of value, the Debtors have

         sought to reject such leases effective to the Petition Date. The Debtors will also take a number of

         steps to reduce their expenses moving forward, including filing additional contract and lease

         rejection motions, pursuant to which the Debtors will seek to reject facility leases and contracts

         that the Debtors and their advisors have determined are unlikely to be assumed and assigned and

         will no longer be necessary to the Debtors’ business operations.

                        36.     Finally, as the Chapter 11 Cases progress, the Debtors will continue to

         analyze their asset portfolio and available disposition alternatives with respect to all available

         assets to preserve and maximize estate value.

    F.       Support for Relief Requested in First Day Motions

                        37.     Concurrently with the filing of their chapter 11 petitions, the Debtors filed

         a number of First Day Motions seeking relief that the Debtors believe is necessary to enable them

         to maximize the value of their estates while the Chapter 11 Cases are pending. The facts set forth

         in the First Day Motions are incorporated herein in their entirety.


26980965.8

                                                          14
                       Case 20-12168-CSS             Doc 12     Filed 09/14/20    Page 15 of 20




                        38.          I am familiar with the contents of each First Day Motion (including the

         exhibits to such motions) and believe that the relief sought in each First Day Motion: (i) will

         enable the Debtors to transition into chapter 11; (ii) is critical to the Debtors’ efforts to maximize

         value through the Chapter 11 Cases and minimize expense; and (iii) best serves the interests of the

         Debtors’ creditors and other stakeholders. It is my further belief that the relief sought in the First

         Day Motions is, in each case, narrowly tailored and necessary to achieve the goals identified above.

                        39.          The Debtors are seeking approval of the First Day Motions to ensure that

         value is preserved during the transition into chapter 11.

                        40.          To this end, the Debtors have filed the following First Day Motions:

                                i.      Debtors’ Motion for Entry of an Order Authorizing the Joint
                                        Administration of the Debtors’ Chapter 11 Cases;

                              ii.       Debtors’ Application for an Order Appointing Epiq Corporate
                                        Restructuring, LLC as Claims and Noticing Agent Effective as of the
                                        Petition Date

                              iii.      Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors
                                        to (A) Continue Operating Existing Cash Management System, (B)
                                        Honor Certain Prepetition Obligations Related Thereto, (C) Maintain
                                        Existing Business Forms, and (D) Continue to Perform Intercompany
                                        Transactions, and (II) Granting Related Relief;

                              iv.       Debtors’ Motion for Interim and Final Orders, Pursuant to Sections
                                        105(a) and 366 of the Bankruptcy Code, (I) Prohibiting Utility
                                        Companies from Altering, Refusing, or Discontinuing Utility Services,
                                        (II) Deeming Utility Companies Adequately Assured of Future Payment,
                                        (III) Establishing Procedures for Determining Additional Adequate
                                        Assurance of Payment, and (IV) Setting a Final Hearing Related
                                        Thereto;

                               v.       Debtors’ Motion for Interim and Final Orders, Pursuant to Sections
                                        105(a), 363(b), 507(a)(8), 541, 1107(a) and 1108 of the Bankruptcy
                                        Code, (I) Authorizing the Debtors to Pay Certain Prepetition Taxes and
                                        Fees and Related Obligations, (II) Authorizing Banks to Honor and
                                        Process Check and Electronic Transfer Requests Related Thereto, and
                                        (III) Scheduling a Final Hearing



26980965.8

                                                              15
                       Case 20-12168-CSS             Doc 12     Filed 09/14/20     Page 16 of 20




                               vi.      Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to
                                        Sections 105(a), 363(b), 507(a)(4) and 507(a)(5) of the Bankruptcy
                                        Code, (A) Authorizing (I) Payment of Prepetition Employee Wages,
                                        Salaries and Other Compensation; (II) Payment of Prepetition
                                        Employee Business Expenses; (III) Contributions to Prepetition
                                        Employee Benefit Programs and Continuation of Such Programs in the
                                        Ordinary Course; (IV) Payment of Workers’ Compensation
                                        Obligations; (V) Payments for Which Prepetition Payroll Deductions
                                        Were Made; (VI) Payment of All Costs and Expenses Incident to the
                                        Foregoing Payments and Contributions; and (VII) Payment to Third
                                        Parties of All Amounts Incident to the Foregoing Payments and
                                        Contributions; and (B) Authorizing Banks to Honor and Process Check
                                        and Electronic Transfer Requests Related Thereto;

                              vii.      Debtors’ Motion for Interim and Final Orders, Pursuant to Sections
                                        105(a) and 363 of the Bankruptcy Code, (I) Authorizing Payment of
                                        Prepetition Obligations Incurred in the Ordinary Course of Business in
                                        Connection with Insurance Programs, Including Payment of Policy
                                        Premiums and Broker Fees; (II) Authorizing Banks to Honor and
                                        Process Check and Electronic Transfer Requests Related Thereto, and
                                        (III) Scheduling a Final Hearing; and

                              viii.     Debtors’ Motion for Interim and Final Orders (I) Authorizing the
                                        Debtors to Use Cash Collateral, (II) Granting Adequate Protection,
                                        (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing,
                                        and (V) Granting Related Relief.

                        41.          I have reviewed each of the First Day Motions, and the facts stated therein

         are true and correct to the best of my belief with appropriate reliance on corporate officers and

         advisors. It is my belief that the relief sought in each of the First Day Motions constitutes a critical

         element in the successful implementation of the Debtors’ efforts to maximize creditor recoveries,

         is necessary for a smooth transition into Chapter 11 and will help to preserve the value of the

         Debtors’ estates. It is my further belief that, with respect to those First Day Motions requesting

         the authority to pay specific prepetition claims or continue selected prepetition programs, i.e., the

         First Day Motions seeking relief related to the Debtors’ obligations to their employees, taxing

         authorities, vendors, service providers, customers, banks, and insurers, the relief requested is

         necessary to avoid immediate and irreparable harm to the Debtors’ estates.

26980965.8

                                                              16
                       Case 20-12168-CSS          Doc 12      Filed 09/14/20        Page 17 of 20




                         42.    The success of the Chapter 11 Cases depends upon the Debtors’ ability to

         successfully implement the value-maximizing transactions described herein. The relief requested

         in the First Day Motions is a critical component of maintaining business operations and the

         confidence of key constituencies necessary to implement a successful chapter 11 process.

                                                   CONCLUSION

                         43.    I believe approval of the relief requested in the First Day Motions is in the

         best interests of all stakeholders and respectfully request that the Court grant all relief requested in

         the First Day Motions and such other relief as may be just.

             Dated: September 14, 2020                          /s/ Phillip Juhan
                                                                Phillip Juhan
                                                                Chief Financial Officer




26980965.8

                                                           17
             Case 20-12168-CSS    Doc 12    Filed 09/14/20   Page 18 of 20




                                     EXHIBIT A

                                 Organizational Chart




26980965.8
                                                                        Case 20-12168-CSS                                 Doc 12              Filed 09/14/20                       Page 19 of 20




                                                                                                                                                            TSI Holdings II, LLC


                                                                                                                                         Town Sports International, LLC [NY]



                                                                                 TSI Holdings                                                                              TSI Total          TSI Insurance,
                                                                                                                     TSI-ATC                                                                                                           TSI
                                 TSI Irving Place, LLC                            (CIP), LLC                                                  TSI Stoked,                   Woman                  Inc.          TSI Holdings
                                                                                                                    Holdco, LLC                                                                                                   International,     TSI Holdings
                                 TSI Larchmont, LLC                                                                                              LLC                      Holdco, LLC             [NY]            (DC), LLC
TSI 1231 3rd Avenue, LLC                                                                                                                                                                                                               Inc.           (MA), LLC
                                 TSI Lincoln, LLC                                                                                                                            [CA]
TSI 217 Broadway, LLC
                                 TSI Long Beach, LLC
TSI 30 Broad Street, LLC         TSI Mamaroneck, LLC                               TSI - Lucille 38th Avenue
TSI 555 6th Avenue, LLC
                                 TSI Massapequa, LLC                               LLC                                                                                                                                      Town Sports AG
TSI Astor Place, LLC                                                                                                                                                                    TSI Holdings   (IP),
                                 TSI Mercer Street                                 TSI - Lucille 42nd Street, LLC                                                                                                              [Switz]
TSI Astoria, LLC                                                                                                                                                                        LLC
                                  LLC                                              TSI - Lucille 89th Street, LLC
TSI Avenue A, LLC                                                                                                                                             TSI-TOH                                                                                                      Continued on Next Page
                                 TSI Midwood, LLC                                  TSI - Lucille Astoria, LLC
TSI Bay Ridge 86th Street, LLC                                                                                                                              Holdco, LLC
                                 TSI Morris Park, LLC                              TSI - Lucille Austin Street
TSI Bayridge, LLC                                                                                                                                            (TSI Owns
                                 TSI Murray Hill, LLC                              LLC
TSI Broadway, LLC                                                                                                                                              60%)
                                 TSI New Rochelle                                  TSI - Lucille Bayshore, LLC
TSI Brooklyn Belt, LLC
                                  LLC                                              TSI - Lucille Bronx, LLC
TSI Carmel, LLC
                                 TSI Oceanside, LLC                                TSI - Lucille Commack LLC                                                                                              TSI Columbia Heights, LLC
TSI Cash Management
                                 TSI Pine Street, LLC                              TSI - Lucille Holbrook, LLC                                                                                            TSI Connecticut Avenue, LLC
 LLC
                                 TSI Rego Park, LLC                                TSI - Lucille Kings Highway                                                                                            TSI Dupont Circle, Inc.
TSI Cobble Hill, LLC                                                                                                                       TSI-TOH 32nd Street, LLC
                                 TSI Scarsdale, LLC                                LLC                                                                                                                    TSI Dupont II, Inc.                 TSI Allston, LLC
TSI Commack, LLC                                                                                                                           TSI-TOH 106th Street, LLC
                                 TSI Sheridan, LLC                                 TSI - Lucille Ralph Avenue                                                                                             TSI Gallery Place, LLC              TSI Back Bay, LLC
TSI Court Street, LLC            TSI Smithtown, LLC                                LLC                                                                                                                    TSI Georgetown, LLC                 TSI Beacon Street, LLC
TSI Croton, LLC
                                 TSI Somers, LLC                                   TSI - Lucille Rockville                                                                                                TSI Glover, LLC                     TSI Boylston, LLC
TSI Deer Park, LLC
                                 TSI South Park Slope                              Centre, LLC                                                                                                            TSI University Management, LLC      TSI Bradford, LLC
TSI Dobbs Ferry, LLC
                                  LLC                                              TSI - Lucille St. Nicholas                                          TSI – Alameda, LLC [CA]                            TSI Washington, Inc.                TSI Bulfinch, LLC
TSI East 23, LLC                 TSI Staten Island, LLC                            Avenue, LLC                                                         TSI – Cal. Glendale, LLC [CA]                                                          TSI Canton, LLC
TSI East 36, LLC
                                 TSI Sunnyside, LLC                                TSI - Lucille Valley Stream                                         TSI – Irvine, LLC [CA]                                                                 TSI Central Square, LLC
TSI East 41, LLC                 TSI Syosset, LLC                                  LLC                                                                 TSI – Northridge, LLC [CA]                                                             TSI Davis Square, LLC
TSI East 48, LLC                                                                                                                  TSI-HR      13th
                                 TSI Varick Street, LLC                                                                                                TSI – Placentia, LLC [CA]                                                              TSI Dorchester, LLC
TSI East 51, LLC                                                                                                                  Street, LLC
                                 TSI West 115th Street                                                                                                 TSI – San Jose, LLC [CA]                                                               TSI Downtown Crossing, LLC
TSI East 59, LLC                                                                      Subsidiaries Operating                      TSI-HR      45th
                                  LLC                                                                                                                  TSI – Studio City, LLC [CA]                                                            TSI Elite Back Bay, LLC
TSI East 76, LLC                                                                      in Pennsylvania                             Street, LLC
                                 TSI West 125, LLC                                                                                                     TSI – Topanga, LLC [CA]                                                                 (f/k/a BFX Back Bay, LLC)
TSI East 86, LLC                                                                                                                  TSI-HR      76th
                                 TSI West 145th Street                                                                                                 TSI – Torrance, LLC [CA]                                                               TSI Fenway, LLC
TSI East 91, LLC                                                                                                                  Street, LLC
                                  LLC                                                                                                                  TSI – Valencia, LLC [CA]                                                               TSI Lexington (MA), LLC
TSI East Meadow, LLC                                                      TSI Giftco, LLC [PA]                                    TSI-HR Whitehall
                                 TSI West 16, LLC                                                                                                      TSI – Westlake, LLC [CA]                                                               TSI Lynnfield, LLC
TSI First Avenue, LLC                                                                                                             Street, LLC
                                 TSI West 23, LLC                                                                                                                                                                                             TSI Methuen, LLC
TSI Forest Hills, LLC
                                 TSI West 38, LLC                                Subsidiaries Operating                                                                                                                                       TSI Newbury Street, LLC
TSI Garden City, LLC             TSI West 41, LLC                                 in Connecticut                                                                                                                                              TSI Newton, LLC
TSI Garnerville, LLC
                                 TSI West 48, LLC                                                                                                                                                                                             TSI Peabody, LLC
TSI Glendale, LLC
                                 TSI West 73, LLC                                                                                                                                                                                             TSI Salisbury, LLC
TSI Grand Central, LLC                                           TSI Greenwich, LLC
                                 TSI West 80, LLC                                                                                                                                                                                             TSI South End, LLC
TSI Great Neck, LLC                                              TSI Stamford Post, LLC
                                 TSI West 94, LLC                                                                                                                                                                                             TSI South Station, LLC
TSI Greenpoint, LLC                                              TSI West Hartford, LLC
                                 TSI West End, LLC                                                                                                                                                                                            TSI Summer Street, LLC
TSI Hartsdale, LLC               TSI West Nyack, LLC                                                                  TSI-ATC Alico Mission, LLC                                                                                              TSI Waltham, LLC
TSI Hawthorne, LLC
                                 TSI White Plains City                                                                TSI-ATC Ben Pratt, LLC                                                                                                  TSI Watertown, LLC
TSI Hicksville, LLC
                                  Center, LLC                            Subsidiaries Operating                       TSI-ATC Beneva Road, LLC                                                                                                TSI Wayland, LLC
TSI Huntington, LLC
                                 TSI White Plains, LLC                   in Rhode Island                              TSI-ATC Boyscout, LLC                                                                                                   TSI Wellesley, LLC
                                 TSI Whitestone, LLC                                                                  TSI-ATC Cape Coral, LLC                                                                                                 TSI Wellington Circle, LLC
                                 TSI Woodmere, LLC        TSI Providence Eastside, LLC                                TSI-ATC Tamiami Trail, LLC                                                                                              TSI Westboro Tennis, LLC
                                                                                                                                                                                                                                              TSI West Newton, LLC
                                                                                                                                                                                                                                              TSI Westborough, LLC
                                                                                                                                                                                                                                              TSI Woburn, LLC
      26980965.8
                                                                     Case 20-12168-CSS                   Doc 12   Filed 09/14/20   Page 20 of 20




                                                                                         TSI Holdings II, LLC


                                                                                Town Sports International, LLC [NY]



 TSI Holdings                   TSI Holdings                  TSI Holdings             TSI Holdings
  (MD), LLC                      (NJ), LLC                     (PA), LLC                (VA), LLC




TSI North Bethesda, LLC                                    TSI Highpoint, LLC
TSI Silver Spring, LLC                                     TSI Market Street, LLC
TSI South Bethesda, LLC                                    TSI Radnor, LLC
                                                           TSI Rodin Place, LLC
                                                           TSI Society Hill, LLC




                          TSI Bayonne, LLC
                          TSI Butler, LLC                                           TSI Clarendon, LLC
                          TSI Clifton, LLC
                          TSI Colonia, LLC
                          TSI East Brunswick, LLC
                          TSI Englewood, LLC
                          TSI Hoboken, LLC
                          TSI Hoboken North, LLC
                          TSI Jersey City, LLC
                          TSI Livingston, LLC
                          TSI - Lucille Clifton, LLC
                          TSI - Lucille Jersey City, LLC
                          TSI Marlboro, LLC
                          TSI Matawan, LLC
                          TSI Montclair, LLC
                          TSI Newark, LLC
                          TSI Princeton, LLC
                          TSI Ramsey, LLC
                          TSI Ridgewood, LLC
                          TSI Springfield, LLC
                          TSI Westwood, LLC




                                                                                                                  2


  26980965.8
